In Obedience to the Annexed precept we have Carefully inspected the several damaged Goods being part of the Snow Expeditions Cargoe Cap4 Joseph Rothery and are by us Estimated as follows Viz4
On Nine Bales of English Canvas IM £24. .6
Two Bales of Wadden IM N° 13 5 .2
One Bale of Dragheda Linnen IM 4 10.12 .8
Two Hhds of Wool Cards IM 8 and 9 5.15 .9
Three Casks Iron Ware IM 10 and 12 2.4.
42.18 .1
N.B. The above Goods Damage thereon amounting to Forty two Pounds Eighteen Shillings and one penny Sterling is the property of MT Joseph Honesly of Liverpoole and by him shipt as we are inform’d by the Invoice shewn us by Mr John Banister
On Two Bales of Drawheda and Russian Linnens
S. H N° 9 and 10 4.6
N.B. The above Goods Damage thereon Amounting to four pounds Six Shillings Sterling we are inform’d as above is the property of Messr3 ' Hardman and Heywoods of Liverpoole.
On three Packs of Sheffield Ware (without any' Visible Mark) by comparing the Goods we find ’em a parcel of Merchandize bought by said Banister of Mr Joseph Broadbent of Sheffield per Bill of parcels dated Febry 25th 1745/6 amounting to Fifty Í 2 Eight pounds Eleven Shillings and Elevenpence Damage Twenty Six pounds Eight Shillings Sterling
On a Bagg of Sheffield Ware (without Visible" Mark) and Two Dozen of Scyths which we find as above were bought by said Banister of John Roebuck and Son by Bill of Parcels dated Juiy 2 3a 1746 2 Amounting to Sixteen pounds and Eight pence Sterling
*399On a Bale of Woolens IB N° i 2. 6. 6
On a Bale of Woolens IB 3 1.18.
On a Bale of Woolens IB 7 3.12. 4
7.16.10
N.B. The above three Bales are part of an Invoice of Goods bought by said Banister of Messrs Richard and John Milnes by Bill of Parcels dated at Wakefield July 1 it!l 1746. the whole Invoice Amounting to Two hundred Thirty five pounds One Shilling and Tew pence half penny Damage Seven pounds Sixteen Shillings and ten pence Sterling
On three Small Bales of Broad Cloths IB N° 1 @ 3 Containing Eight pieces of Scarlet and four pieces of blue in the whole Twelve pieces or half pieces Two pieces of a Number Viz* 72. 73. 74. 75. 76. 77. and by examination we find ’em to be part of an 55. 5.6 Invoice of Goods put up for said Banister by Mr Christopher Rawson of Hallifax the 26th July 1746. and which three Bales Amount to One Hundred and Nine pounds thirteen Shillings and two pence
Damage Fifty five pounds five shillings and Sixpence
Sterling 91.17.4
£i39- i-5
Newport Dec* 27a 1746
The Several aforegoing Sums Amounting to One Hundred and thirty Nine pounds One Shilling and five pence Sterling is the Amount of the Damage the Several goods above particularly described Sustain’d Witness our Hands.
Benja Wickham
John Channing
Walter Cranston
Colony of Rhode P etc. Court of Vice Admiralty
Newport Feby